Allen, J.
We agree with Judge Burns that the sentence imposed should run consecutively with defendant’s earlier sentence, but disagree that, because the sentence was consecutive, no credit should be given for the 190 days defendant spent in the county jail awaiting sentencing.
We don’t agree that the granting of the presentence credit, under proper conditions, will destroy the validity of Michigan’s consecutive sentencing law. Our courts have consistently granted credit where the time spent in confinement awaiting trial and prior to the imposition of sentence "bear[s] an intimate and substantial relationship to the crime for which such person is subsequently convicted”. People v Groeneveld, 54 Mich App 424, *477427-428; 221 NW2d 254 (1974), lv den 393 Mich 814 (1975); People v Face, 88 Mich App 435, 439; 276 NW2d 916 (1979); People v Tilliard, 98 Mich App 17, 20-21; 296 NW2d 180 (1980); People v Donaldson, 103 Mich App 42, 50; 302 NW2d 592 (1981). Here, defendant was not serving time in jail on his prior conviction for larceny. He was on extended furlough when he committed the second offense. Upon arraignment, bond was set at $5,000 but defendant was unable to post bond in that sum. It was defendant’s inability to post bond on the second offense which caused his incarceration. We can think of no closer or more intimate relationship between the offense charged and the fact of incarceration.
Michigan’s presentence credit statute requires the giving of credit for time served prior to sentence because of lack of bond. MCL 769.11b; MSA 28.1083(2). We don’t believe that that statute is or should be automatically disregarded and held for naught merely because the second sentence is consecutive rather than concurrent. To the extent that People v Shirley Johnson, 96 Mich App 84, 88; 292 NW2d 489 (1980), holds to the contrary, we disagree with that holding.
We therefore amend defendant’s sentence to credit him with the 190 days served prior to sentencing. GCR 1963, 820.1(7).
Affirmed as modified.
D. E. Holbrook, Jr., P.J., concurred.